Action to recover for personal injuries and for damage to plaintiff’s automobile resulting from a collision with a truck admittedly belonging to the defendant. The case is before this court on general motion after a verdict for $750.00.
While the defendant maintains that there is insufficient evidence of negligence on the part of one Farrow, who was driving the truck, and that the plaintiff himself was guilty of negligence, his main contention is that the evidence is not sufficient to have warranted *523the jury in finding that Farrow was the agent of the defendant. No question was raised in argument as to the amount of the verdict.
Charles T. Smalley, for plaintiff.
Fred Lancaster, for defendant.
After a careful examination of the entire record, we are satisfied that the jury was fully justified in finding that the driver of the truck was negligent and that the plaintiff was not guilty of contributory negligence, and, after carefully weighing all the record evidence bearing on the point, and bearing in mind the oft repeated statement that the jury had the opportunity of seeing and hearing the witnesses as they testified, we can not say that its conclusion that Farrow was the agent of the defendant was so manifestly wrong that the verdict should be set aside. The case was one “peculiarly within the province of a jury to hear, and to determine the liability and the proper amount of damages.” No exceptions appearing, we must assume that proper instructions were given to the jury relating to the matter of agency, and the entry must be, Motion overruled.